          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 1 of 31 Page ID #:8476


               1   KEVIN S. ROSEN, SBN 133304
                     krosen@gibsondunn.com
               2   MATTHEW S. KAHN, SBN 261679
                     mkahn@gibsondunn.com
               3   SHANNON MADER, SBN 235271
                     smader@gibsondunn.com
               4   BLAKE SHINODA, SBN 300455
                     bshinoda@gibsondunn.com
               5   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               6   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               7   Facsimile: 213.229.6635
               8
               9   Attorneys for Defendants O’MELVENY &
                   MYERS LLP, STEVEN J. OLSON, AND J.
          10       JORGE DENEVE
          11                             UNITED STATES DISTRICT COURT
          12                           CENTRAL DISTRICT OF CALIFORNIA
          13       JEFFREY I. GOLDEN, Chapter 7         CASE NO. 2:14-cv-08725-CAS-AGR
                   Trustee of Aletheia Research and
          14       Management, Inc.,                    DEFENDANTS’ REPLY IN SUPPORT
                                                        OF MOTION FOR ORDER
          15                        Plaintiff,          CONFIRMING ARBITRAL AWARD
                                                        PURSUANT TO § 1 ET SEQ. OF THE
          16            v.                              FEDERAL ARBITRATION ACT
          17       O’MELVENY & MYERS LLP;               [SUPPORTING SUPPLEMENTAL
                   STEVEN J. OLSON, an individual; J.   DECLARATION OF KEVIN S. ROSEN
          18       JORGE DENEVE, an individual; and     FILED CONCURRENTLY HEREWITH]
                   DOES 1 through 12,
          19                                            Hearing:
                                    Defendants.         Date: October 21, 2019
          20                                            Time: 10:00 a.m.
                                                        Place: Courtroom 8D
          21                                            Judge: Hon. Christina A. Snyder
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 2 of 31 Page ID #:8477


               1                                           TABLE OF CONTENTS
               2
                                                                                                                                        Page
               3
               4   I.     INTRODUCTION ................................................................................................ 1
               5   II.    THE TRUSTEE’S OPPOSITION PLAINLY AND IMPROPERLY
                          SEEKS MERITS REVIEW .................................................................................. 2
               6
                   III.   THERE IS NO BASIS UNDER SECTION 10 OF THE FAA TO
               7          VACATE THE FINAL AWARD ........................................................................ 8
               8          A.      The Final Award Does Not Violate “Public Policy” ................................. 8
               9                  1.       Illegality Was An Issue For The Arbitrator To Decide ................... 8
          10                      2.       The Public Policy Exception Does Not Apply And Does Not
                                           Permit Merits Review Regardless ................................................... 9
          11
                                  3.       There Was No Conflict In Any Event ........................................... 11
          12
                                           a.       Once Again, The Trustee Misstates The Applicable
          13                                        Standard ............................................................................... 11
          14                               b.       Professor Marshall Articulated The Correct Standard ........ 13
          15                               c.       Under The Correct Standard, There Was No Conflict ........ 13
          16                               d.       The Barnes/Lee Demurrer Is Irrelevant............................... 15
          17                               e.       Professor Marshall’s Opinions Were Admissible And
                                                    Directly Relevant To The Trustee’s Claims ........................ 16
          18
                                           f.       The Trustee Failed To Prove Causation .............................. 18
          19
                                           g.       The Trustee’s Arguments Regarding Malpractice And
          20                                        Disgorgement Are Irrelevant And Wrong ........................... 20
          21              B.      The Final Award Does Not “Manifestly Disregard” The Law ................ 21
          22              C.      The Final Award Is Not “Completely Irrational” .................................... 23
          23              D.      The Final Award Is Not The Product Of “Evident Partiality” ................. 23
          24       IV.    CONCLUSION .................................................................................................. 24
          25
          26
          27
          28
                                                                              i
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 3 of 31 Page ID #:8478


               1                                          TABLE OF AUTHORITIES
               2                                                                                                                      Page
               3   Cases
               4
                   Anoruo v. Tenet HealthSystem Hahnemann,
               5     697 F. App’x 110 (3d Cir. 2017) .............................................................................. 23
               6   Aramark Facility Servs. v. Serv. Emps. Int’l Union,
               7      530 F.3d 817 (9th Cir. 2008) ............................................................................ 2, 9, 10
               8   Arbitration between Lemoine Skinner III v. Donaldson, Lufkin & Jenrette
                      Sec. Corp.,
               9
                      2003 WL 23174478 (N.D. Cal. Dec. 29, 2003) ....................................................... 17
          10
                   In re AWTR Liquidation Inc.,
          11           548 B.R. 300 (Bankr. C.D. Cal. 2016) ..................................................................... 12
          12
                   Bamberger Rosenheim, Ltd. v. OA Development, Inc.,
          13         2016 WL 9776588 (N.D. Ga. Aug. 24, 2016) .......................................................... 17
          14       Biller v. Toyota Motor Corp.,
          15          668 F.3d 655 (9th Cir. 2012) .................................................................................. 1, 3
          16       Blecher & Collins, PC v. Nw. Airlines, Inc.,
          17          858 F. Supp. 1442 (C.D. Cal. 1994) ......................................................................... 18

          18       Bosack v. Soward,
                     586 F.3d 1096 (9th Cir. 2009) .............................................................................. 2, 23
          19
          20       Buckeye Check Cashing, Inc. v. Cardegna,
                     546 U.S. 440 (2006).................................................................................................... 8
          21
                   Carlini Enterps. v. Paul Yaffe Design, Inc.,
          22         2016 WL 4374940 (C.D. Cal. Aug. 12, 2016) ......................................................... 24
          23
                   Carter v. Health Net of Cal., Inc.,
          24         374 F.3d 830 (9th Cir. 2004) .................................................................................... 22
          25       Centex Homes v. St. Paul Fire & Marine Ins. Co.,
          26         19 Cal. App. 5th 789 (2018) ..................................................................................... 13
          27       Coldren v. Hart, King & Coldren, Inc.,
          28         239 Cal. App. 4th 237 (2015) ............................................................................. 12, 13

                                                                               ii
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 4 of 31 Page ID #:8479


               1                                          TABLE OF AUTHORITIES
                                                                (continued)
               2
                                                                                                                                      Page
               3   Collins v. DR Horton, Inc.,
               4     505 F.3d 874 (9th Cir. 2007) ................................................................................ 2, 22

               5   Comedy Club, Inc. v. Improv West Assocs.,
                     553 F.3d 1277 (9th Cir. 2009) .............................................................................. 2, 24
               6
               7   French v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
                      784 F.2d 902 (9th Cir. 1986) .................................................................................... 11
               8
                   Gong v. RFG Oil, Inc.,
               9
                     166 Cal. App. 4th 209 (2008) ................................................................................... 12
          10
                   Hall Street Assocs., LLC v. Mattel, Inc.,
          11         552 U.S. 576 (2008).................................................................................................... 1
          12
                   Havasu Lakeshore Investments, LLC v. Fleming,
          13         217 Cal. App. 4th 770 (2013) ............................................................................. 12, 13
          14       Immersion Corp. v. Sony Comput. Entm’t Am. LLC,
          15         188 F. Supp. 3d 960 (N.D. Cal. 2016) ................................................................ 10, 11
          16       Int’l Bhd. Of Elec. Workers v. Niagra Mohawk Power Corp.,
          17           143 F.3d 704 (2d Cir. 1998) ..................................................................................... 11

          18       Iowa Elec. Light & Power Co. v. Local Union 204 of Int’l Elec. Workers,
                      834 F.2d 1424 (8th Cir. 1987) .................................................................................. 10
          19
          20       James Dickey, Inc. v. Alterra Am. Ins.,
                     2017 WL 3013405 (C.D. Cal. July 14, 2017) .......................................................... 24
          21
                   Knutson v. Foster,
          22         25 Cal. App. 5th 1075 (2018) ................................................................................... 22
          23
                   Kyocera Corp. v. Prudential-Bache Trade Servs.,
          24         341 F.3d 987 (9th Cir. 2003) ........................................................................ 1, 3, 7, 22
          25       Lagstein v. Certain Underwriters at Lloyd’s, London,
          26         607 F.3d 634 (9th Cir. 2010) .................................................................................... 21
          27       Latinamerican Theatrical Grp. LLC v. Swen Int’l Holding,
          28          2013 WL 4016279 (C.D. Cal. Aug. 5, 2013) ............................................................. 7

                                                                              iii
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 5 of 31 Page ID #:8480


               1                                           TABLE OF AUTHORITIES
                                                                 (continued)
               2
                                                                                                                                        Page
               3   Lazy Acres Market, Inc. v. Tseng,
               4      152 Cal. App. 4th 1431 (2007) ................................................................................. 20

               5   Loube v. Loube,
                     64 Cal. App. 4th 421 (1998) ..................................................................................... 16
               6
               7   Loving & Evans v. Blick,
                      33 Cal. 2d 603 (1949) ................................................................................................. 9
               8
                   In re Marriage of Friedman,
               9
                       100 Cal. App. 4th 65 (2002) ..................................................................................... 17
          10
                   Merrill Lynch, et al. v. Bobker,
          11         808 F.2d 930 (2d Cir. 1986) ..................................................................................... 23
          12
                   Mitchell v. Gonzales,
          13          54 Cal. 3d 1041 (1991) ............................................................................................. 22
          14       Montes v. Shearson Lehman Bros., Inc.,
          15         128 F.3d 1456 (11th Cir. 1997) ................................................................................ 23
          16       Nitro-Lift Technologies, L.L.C. v. Howard,
          17          568 U.S. 17 (2012)...................................................................................................... 8

          18       Persson v. Smart Inventions, Inc.,
                      125 Cal. App. 4th 1141 (2005) ................................................................................... 5
          19
          20       Res. & Dev. Ctr. v. EP Int’l,
                      182 F. Supp. 3d 556 (E.D. Va. 2016) ......................................................................... 9
          21
                   Rutherford v. Owens-Illinois, Inc.,
          22          16 Cal. 4th 953 (1997) .............................................................................................. 22
          23
                   Sammis v. Stafford,
          24         48 Cal. App. 4th 1935 (1996) ..................................................................................... 3
          25       San Diego Gas & Elec. Co. v. San Diego Reg’l Water Quality Control
          26          Bd.,
                      36 Cal. App. 5th 427 (2019) ..................................................................................... 22
          27
          28       Shearson/American Express Inc. v. McMahon,
                      482 U.S. 220 (1987).................................................................................................. 23
                                                                       iv
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 6 of 31 Page ID #:8481


               1                                            TABLE OF AUTHORITIES
                                                                  (continued)
               2
                                                                                                                                            Page
               3   Sheet Metal Workers Int’l Ass’n Local Union No. 420 v. Kinney Air
               4      Conditioning Co.,
                      756 F.2d 742 (9th Cir. 1985) ................................................................................ 2, 24
               5
                   Sheppard, Mullin, Richter & Hampton, LLP v. J-M Mfg. Co.,
               6
                      6 Cal. 5th 59 (2018) .............................................................................................. 9, 21
               7
                   Slovensky v. Friedman,
               8      142 Cal. App. 4th 1518 (2006) ................................................................................. 18
               9
                   Stanley v. Richmond,
          10          35 Cal. App. 4th 1070 (1995) ............................................................................. 16, 18
          11       State Compensation Ins Fund v. Drobot,
          12          192 F. Supp. 3d 1080 (C.D. Cal. 2016) .................................................................... 18
          13       Stead Motors of Walnut Creek v. Auto. Machinists Lodge No. 1173,
                      886 F.2d 1200 (9th Cir. 1989) .............................................................................. 9, 10
          14
          15       Steinmann v. ZTE Corp.,
                      2015 WL 13546434 (C.D. Cal. Dec. 11, 2015), aff’d 692 F. App’x 493
          16          (9th Cir. 2017) ............................................................................................................ 9
          17
                   Titan Fire Corp. v. United Steel, Paper & Forestry, Rubber, Mfg.,
          18          Energy, Allied Indus. & Serv. Workers Int’l Union,
          19          734 F.3d 708 (7th Cir. 2013) .................................................................................... 10

          20       U.S. Life Ins. Co. v. Super. Nat’l Ins. Co.,
                      591 F.3d 1167 (9th Cir. 2010) .................................................................................. 17
          21
          22       United Paperworkers Int’l Union v. Misco, Inc.,
                     484 U.S. 29 (1987).................................................................................................... 10
          23
                   Vaxiion Therapeutics, Inc. v. Foley & Lardner LLP,
          24         593 F. Supp. 2d 1153 (S.D. Cal. 2008) .................................................................... 18
          25
                   Viner v. Sweet,
          26          30 Cal. 4th 1232 (2003) ............................................................................................ 18
          27       W.R. Grace & Co. v. Rubber Workers,
          28         461 U.S. 757 (1983).................................................................................................. 10
                                                                                  v
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 7 of 31 Page ID #:8482


               1                                              TABLE OF AUTHORITIES
                                                                    (continued)
               2
                                                                                                                                                Page
               3   Wilko v. Swan,
               4      346 U.S. 427 (1953).................................................................................................. 23

               5   Y.G. v. Riverside Unified School Dist.,
                      774 F. Supp. 2d 1055 (2011) ...................................................................................... 9
               6
               7   Yukos Capital S.A.R.L. v. Samaraneftegaz,
                      592 F. App’x 8 (2d Cir. 2014) .................................................................................... 9
               8
                   Statutes
               9
          10       9 U.S.C. § 9 ...................................................................................................................... 2
          11       9 U.S.C. § 10 .................................................................................................................... 3
          12       Other Authorities
          13
                   4 Ronald E. Mallen, Legal Malpractice (2018 ed.) § 37:124 ........................................ 17
          14
                   Rest. (Third) of the Law Governing Lawyers § 52 ....................................................... 17
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                                   vi
Gibson, Dunn &
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                               PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 8 of 31 Page ID #:8483


               1                                  I.     INTRODUCTION
               2         The Trustee’s Opposition confirms that he wants to re-litigate factual and legal
               3   issues that were fully addressed in the arbitration ordered by this Court. The Trustee
               4   merely repeats arguments that were considered and rejected by Judge Feess;
               5   selectively cites and mischaracterizes the record; and, perhaps most importantly,
               6   ignores the applicable standard of review under the FAA. There is no basis under the
               7   FAA to vacate the Arbitrator’s detailed and well-reasoned 130-page Final Award, and
               8   the Trustee’s Opposition is unquestionably the “full-bore legal and evidentiary
               9   appeal[]” that the FAA squarely forecloses. Hall Street Assocs., LLC v. Mattel, Inc.,
          10       552 U.S. 576, 588 (2008); Kyocera Corp. v. Prudential-Bache Trade Servs., 341 F.3d
          11       987, 998 (9th Cir. 2003) (cautioning that “[b]road judicial review of arbitration
          12       decisions” “jeopardize[s] the very benefits of arbitration”). Confirmation of the Final
          13       Award is mandatory here (see Dkt. 84 at 9-11), and Defendants respectfully request
          14       that this Court do just that (as well as deny the Trustee’s Motion to Vacate).
          15             First, the Opposition improperly seeks to re-litigate the legal and factual merits
          16       after the parties devoted years to the arbitration, including extensive discovery,
          17       numerous pretrial motions, and a 12-day evidentiary hearing. The Opposition doubles
          18       down on the Trustee’s baseless Motion to Vacate by wholly disregarding the
          19       Arbitrator’s factual findings. Indeed, the Opposition is largely premised on a litany of
          20       “facts” that the Trustee falsely characterizes as “undisputed,” but which the Arbitrator
          21       expressly considered and soundly rejected. In fact, the Trustee fails to cite—or even
          22       acknowledge—the Arbitrator’s contrary findings. This is precisely the type of merits
          23       review that the FAA prohibits. Biller v. Toyota Motor Corp., 668 F.3d 655, 664 (9th
          24       Cir. 2012).
          25             Second, the Final Award’s finding that there was no conflict of interest does not
          26       violate “public policy,” and the Trustee certainly has not proven otherwise. As this
          27       Court held in rejecting the Trustee’s prior motion for reconsideration in 2016, the
          28       Trustee was required to raise the issue of illegality with the Arbitrator. Dkt. 69. He
                                                               1
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
          Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 9 of 31 Page ID #:8484


               1   failed to do so and thus waived this argument. In any event, the Arbitrator’s factual
               2   finding that there was no conflict of interest vitiates the entire premise of the Trustee’s
               3   illegality argument. The public policy exception does not permit courts to second-
               4   guess an arbitrator’s factual findings as the Trustee urges. Rather, the Court must
               5   “tak[e] the facts as found by the arbitrator.” Aramark Facility Servs. v. Serv. Emps.
               6   Int’l Union, 530 F.3d 817, 823 (9th Cir. 2008). Finally, even if a merits review were
               7   permitted (and it is not), the Arbitrator correctly found there was no conflict.
               8         Third, the Final Award did not “manifestly disregard” the law. The Trustee has
               9   failed to show that the Arbitrator understood and correctly stated the law but then
          10       disregarded it. Collins v. DR Horton, Inc., 505 F.3d 874, 879 (9th Cir. 2007). In fact,
          11       the Arbitrator correctly stated and applied the law in concluding that there was no
          12       conflict and that the Trustee failed to prove causation.
          13             Fourth, the Final Award was not “completely irrational.” This exception is
          14       “extremely narrow and is satisfied only ‘where [the arbitrator’s decision] fails to draw
          15       its essence from the [arbitration] agreement.’” Bosack v. Soward, 586 F.3d 1096, 1106
          16       (9th Cir. 2009) (quoting Comedy Club, Inc. v. Improv West Assocs., 553 F.3d 1277,
          17       1288 (9th Cir. 2009)) (first alteration in original). The Trustee does not even attempt
          18       to meet this standard.
          19             Fifth, the Trustee has not demonstrated actual bias. The Trustee’s argument
          20       consists entirely of an attack on one unfavorable ruling. But as a matter of law,
          21       adverse rulings do not prove actual bias. Sheet Metal Workers Int’l Ass’n Local Union
          22       No. 420 v. Kinney Air Conditioning Co., 756 F.2d 742, 745-46 (9th Cir. 1985).
          23           II.    THE TRUSTEE’S OPPOSITION PLAINLY AND IMPROPERLY
          24                                     SEEKS MERITS REVIEW
          25             As explained in Defendants’ Motion to Confirm (Dkt. 84 at 9-10) and
          26       Opposition to the Trustee’s Motion to Vacate (Dkt. 94 at 8-9), the Court “must grant”
          27       the Motion to Confirm the Final Award because none of the narrow grounds for
          28       vacating an arbitral award applies. 9 U.S.C. § 9. The FAA “afford[s] an extremely
                                                               2
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 10 of 31 Page ID #:8485


               1   limited review authority, a limitation that is designed to preserve due process but not to
               2   permit unnecessary public intrusion into private arbitration procedures.” Kyocera, 341
               3   F.3d at 998. Section 10 of the FAA “provides the exclusive means by which a court
               4   reviewing an arbitration award under the FAA may grant vacatur of a final arbitration
               5   award,” and it “provides no authorization for a merits review.” Biller, 668 F.3d at 664
               6   (emphasis added). Indeed, “[n]either erroneous legal conclusions nor unsubstantiated
               7   factual findings justify federal court review of an arbitral award under the [FAA].”
               8   Kyocera, 341 F.3d at 994.
               9         Despite these well-established standards, the Trustee’s Opposition is replete
          10       with arguments about disputed issues of fact and law that were fully addressed and
          11       decided against him by the Arbitrator after comprehensive arbitration proceedings. In
          12       effect, the Trustee is asking the Court to re-review all of the documentary evidence, re-
          13       weigh reams of percipient and expert witness testimony, reconsider the Arbitrator’s
          14       evidentiary rulings (including on motions in limine and myriad rulings on objections at
          15       the evidentiary hearing), and draw its own inferences and conclusions contrary to those
          16       that the Arbitrator reached after years of briefings, more than 1,200 admitted exhibits,
          17       a 12-day evidentiary hearing, and 150 pages of post-trial briefing. That is entirely
          18       impermissible under the FAA (and impractical). For example:
          19        The Trustee claims that “Eichler had no winning defense under California
          20          Corporations Code Section 310(a)(3)” against a hypothetical claim brought by
          21          Aletheia because his compensation “was never ratified or approved by Aletheia’s
          22          Board or shareholders—without the vote of interested directors.” Dkt. 91 at 15.
          23          But the Arbitrator considered this argument and reached a contrary conclusion:
          24          “Eichler and Peikin could have mounted a strong defense.” Dkt. 84-4 at 80-84.
          25          The Arbitrator weighed expert testimony, the evidentiary record, and applicable
          26          case law in reaching that conclusion. Id.; see also id. at 83 (noting that Sammis v.
          27          Stafford, 48 Cal. App. 4th 1935 (1996), which is cited by the Trustee, “is not
          28
                                                               3
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 11 of 31 Page ID #:8486


               1        helpful [to the Trustee] because it does not address the situation where there has
               2        been no board vote, with or without interested directors”).1
               3    The Trustee argues that Aletheia “had a direct economic interest in Proctor’s
               4        claims” because, if Proctor prevailed, the money “would flow first to Aletheia and
               5        only then to minority shareholders . . . rather than directly to Proctor.” Dkt. 91 at
               6        15. But the Arbitrator rejected this argument too. Dkt. 84-4 at 72-76, 123-24. As
               7        the Arbitrator correctly noted, Proctor was seeking recovery for Proctor, not for
               8        Aletheia. Dkt. 84-4 at 72-76. Indeed, Proctor repeatedly disavowed that it was
               9        asserting derivative claims on behalf of the company. See, e.g., Dkt. 85-12 at 34
          10            ¶ 49, 94 ¶ 3, 216 ¶ 58, 310 ¶ 82; Dkt. 94-5 at 2, 6, 12-14; Dkt. 94-6 at 3-5.3
          11        The Trustee claims there was no support for the supposed “partial rescission”
          12            remedy sought by Aletheia in the Proctor Litigation. Dkt. 91 at 15. But the
          13            Arbitrator rejected this argument as well: “[n]either [Proctor’s counsel] at the time,
          14            nor the Trustee . . . , cited a decision that would preclude rescission of one contract
          15            because it was part of a transaction involving other contracts.” Dkt. 84-4 at 50.
          16
          17
          18        1
                        It absolutely was not “undisputed” that the board never approved Eichler’s
          19            compensation. Dkt. 91 at 18. As the Arbitrator noted, “that assumption might have
                        proven inaccurate if the case had been litigated.” Dkt. 84-4 at 84 n.28 (referencing
          20            Peikin’s testimony that the board passed a catchall board resolution every year
                        approving what had transpired that year). Besides, under California law board
          21            approval is not required for Eichler to have had a defense to a hypothetical claim
                        brought by Aletheia, as the Arbitrator correctly determined. Dkt. 84-4 at 83-84.
          22        2
                        Page cites to the Trustee’s exhibit filings (Dkts. 81-1, 85-1 to 85-4, 92, and 93 to
          23            93-1) refer to the consecutive pagination added by the Trustee to the bottom of
                        those documents.
          24        3
                        The Trustee only cites an internal O’Melveny email. Dkt. 85-2 at 450. The
          25            Arbitrator rejected the Trustee’s interpretation of the email and noted that, if the
                        author meant that Aletheia would recover any judgment in the Proctor litigation, the
          26            author would be incorrect because Proctor sought recovery for itself. Dkt. 84-4 at
                        123-24. Additionally, the Arbitrator considered and rejected the Trustee’s
          27            mischaracterization of Exhibit 222. Dkt. 84-4 at 81 (noting that the Trustee
                        “misleadingly asserts” that Exhibit 222 shows that O’Melveny determined that
          28            Aletheia was damaged), 70 n.23.

                                                                 4
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 12 of 31 Page ID #:8487


               1        Moreover, even assuming that Aletheia sought “partial rescission,”4 the Arbitrator
               2        correctly noted that there is authority supporting the requested rescission remedy.
               3        Dkt. 84-4 at 51; see also Persson v. Smart Inventions, Inc., 125 Cal. App. 4th 1141,
               4        1153-54 (2005).
               5    Relatedly, it was not “[u]ndisputed” that “O’Melveny still had not found viable
               6        legal authority” for a “partial rescission” remedy 16 months after filing the
               7        amended complaint in the Proctor Litigation. Dkt. 91 at 19 (citing Ex. 225). The
               8        Arbitrator addressed the lone document cited by the Trustee for this argument,
               9        finding that it actually discussed further research for the distinct concept of whether
          10            Aletheia was excused from performing under the Side Letter Agreement based on
          11            Proctor’s failure to perform under the Selling Agreement. Dkt. 84-4 at 51 n.17.
          12            This was not negligence by O’Melveny, as the Trustee contends, but rather, as the
          13            Arbitrator found, this document “exemplifies” the process of how preparing claims
          14            for trial is an “iterative process involving an ongoing review of claims and defenses
          15            as the factual record is developed through discovery,” and O’Melveny’s continuing
          16            research for the “excuse” defense says nothing about the appropriateness of the
          17            rescission remedy. Id.; see also id. at 49-51 (Arbitrator’s analysis concluding that
          18            the rescission remedy was viable).
          19        It is not “[u]ndisputed that O’Melvney’s primary associate on the Proctor Litigation
          20            expressed the determination that Eichler would lose.” Dkt. 91 at 19 (citing Ex.
          21            212).5 The Arbitrator considered and rejected this argument—explaining that the
          22            email “presents a simplistic view of a complex litigation landscape.” Dkt. 84-4 at
          23            46 n.15. The Arbitrator called the email a “superficial comment . . . [that]
          24            overlooks that Proctor became a shareholder only by aggressively touting its
          25
          26        4
                        As Defendants explained, “partial rescission” is a misnomer because the rescission
                        remedy sought to rescind an entire contract (the Side Letter Agreement), not part of
          27            a contract. Dkt. 94-10 at 27.
          28        5
                        The Trustee mischaracterizes the exhibit: it nowhere expresses the opinion that
                        “Eichler would lose.” Dkt. 85-2 at 450-55.
                                                               5
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 13 of 31 Page ID #:8488


               1        prowess as a top tier marketing organization that would have materially increased
               2        Aletheia’s billions of dollars in sales,” which supported Aletheia’s fraud claim
               3        against Proctor. Id.
               4    The Trustee claims that “Aletheia would likely lose on the question of whether
               5        Bruce Lee was an ‘independent’ director” and that it is “[u]ndisputed that deNeve
               6        signed off on an analysis that concluded that Proctor would prevail.” Dkt. 91 at 15,
               7        19 (citing Ex. 251). Here too, the Arbitrator considered and rejected these
               8        arguments, including the Trustee’s mischaracterization of Exhibit 251. Dkt. 84-4 at
               9        124 n.42.6
          10        The Trustee claims that O’Melveny somehow acted improperly with respect to
          11            Lee’s appointment and Peikin’s termination. Dkt. 91 at 15-16. But the Trustee
          12            cites no evidence, mischaracterizes the record on this point, and fails to note that
          13            the Arbitrator considered and rejected these claims. Dkt. 84-4 at 111, 113, 117-18.
          14        It is not “[u]ndisputed” that Peter Selvin of Loeb & Loeb LLP “refused to file
          15            Eichler’s desired complaint . . . because he simply did not believe Eichler’s claim of
          16            fraud to be credible.” Dkt. 91 at 19. In fact, the Arbitrator found that Selvin “was
          17            ready willing and able to draft and file a detailed complaint containing fraud and
          18            other tort claims before Proctor beat him to the punch,” and that “Selvin’s
          19            testimony provides no credible evidence to support an argument that O’Melveny
          20            failed to conduct a proper investigation into the relevant facts and law underpinning
          21            the amended complaint.” Dkt. 84-4 at 35-37.7
          22
                    6
          23            Exhibit 251 is a draft letter from Aletheia’s then-counsel Freedman + Taitelman
                        LLP seeking additional insurance funds to attempt to settle the Proctor Litigation.
          24            Dkt. 85-2 at 529. It does not say “Proctor would prevail”; it only says that there “is
                        a significant likelihood of an adverse verdict.” Dkt. 85-2 at 540. As the Arbitrator
          25            explained, “it would not be unusual for counsel, in dealing with insurers, to
                        emphasize the risks associated with further litigation when seeking to motivate
          26            them to fund the costs of settlement.” Dkt. 84-4 at 124 n.42.
                    7
          27            The Trustee says that “Eichler was aware” of the two separates bases for the fraud
                        claim at the time Aletheia entered into the relevant contracts, falsely implying that
          28            the claim was meritless. Dkt. 91 at 19 n.14. The Trustee’s relies on testimony from

                                                                 6
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 14 of 31 Page ID #:8489


               1    The Trustee wrongly suggests that Peikin did not receive a “sweetheart” settlement
               2        deal. Dkt. 91 at 18 n.11. Peikin affirmed, during direct examination by the Trustee,
               3        that he received a “sweetheart settlement deal,” Dkt. 85-3 at 706 (Tr. 70:15-19); by
               4        agreeing to testify against Defendants, Peikin paid only $100,000 of the more than
               5        $9.7 million the Trustee alleged Peikin owed, Supp. Rosen Decl., ¶ 2, Ex. 1 ¶¶ 13,
               6        33-35; Supp. Rosen Decl., ¶ 3, Ex. 2. The Trustee also ignores that he asserted a
               7        clawback claim against Peikin stretching back 4 years, so even assuming the statute
               8        of limitations had run on a breach of fiduciary duty claim, the Trustee still had his
               9        clawback claim. Supp. Rosen Decl., ¶ 2, Ex. 1 ¶¶ 13, 33-35.
          10        The Trustee claims that, “[b]ecause of their prior representation of Eichler, Peikin,
          11            Barnes and Lee, Olson and deNeve were disabled by conflict from advising
          12            Aletheia” about possible claims against Eichler and Peikin. Dkt. 91 at 4, 13-14.
          13            The Arbitrator rejected this argument, including the Trustee’s false contention that
          14            deNeve worked on the Proctor matter while at O’Melveny. Dkt. 84-4 at 118-28.
          15            The Trustee even quotes testimony by one of his experts, Neil Wertlieb, without
          16            mentioning that the Arbitrator rejected Mr. Wertlieb’s testimony as “contrary to the
          17            credible evidence presented at trial.” Dkt. 84-4 at 122.8
          18               The Trustee’s many other attempts to challenge the Arbitrator’s factual findings
          19       and legal conclusions are equally unavailing—they not only mischaracterize the
          20       record, but outright ignore the standard of review. The Arbitrator’s factual findings
          21       and legal conclusions are not subject to review here. See, e.g., Kyocera, 341 F.3d at
          22       994; see also Latinamerican Theatrical Grp. LLC v. Swen Int’l Holding, 2013 WL
          23
          24            Peikin, whom the Arbitrator found was not credible. Dkt. 84-4 at 131-34.
                        Moreover, the Arbitrator considered the extensive evidence related to the fraud
          25            claim and found that there was support for both bases underpinning it. Dkt. 84-4 at
                        45-49.
          26
                    8
                        Separately, the Trustee improperly conflates O’Melveny’s representation of Peikin
          27            with that of Eichler. As the Arbitrator found, “[a]t Peikin’s request, O’Melveny
                        briefly represented him in connection with motions to dismiss the New York
          28            action. . . . That was the extent of O’Melveny’s representation of Peikin.” Dkt. 84-
                        4 at 63 n.21.
                                                                 7
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 15 of 31 Page ID #:8490


               1   4016279, at *1 (C.D. Cal. Aug. 5, 2013) (Snyder, J.). For this reason alone,
               2   Defendants’ Motion should be granted.
               3               III.    THERE IS NO BASIS UNDER SECTION 10 OF THE FAA
               4                                TO VACATE THE FINAL AWARD
               5   A.     The Final Award Does Not Violate “Public Policy”
               6          The Trustee’s Opposition, parroting his Motion to Vacate, asserts an erroneous
               7   “public policy” argument. That argument fails for at least three independent reasons.
               8   First, as this Court already has held and well-established case law dictates, the issue of
               9   whether the engagement agreements were illegal, which is the entire basis for the
          10       Trustee’s public policy argument, was for the Arbitrator to decide. By failing to raise
          11       the argument, the Trustee waived it. Second, the Trustee misstates the public policy
          12       exception because enforcing the Final Award, which found no conflict, does not
          13       violate public policy. In any event, the Court must defer to the Arbitrator’s finding
          14       that there was no conflict. Third, putting aside such deference, the Arbitrator correctly
          15       concluded that there was no conflict.
          16              1.          Illegality Was An Issue For The Arbitrator To Decide
          17              The Trustee’s public policy argument turns on an illegality argument that was
          18       for the Arbitrator to decide but that the Trustee never raised in the arbitration. Under
          19       the FAA, a challenge “to the validity of the contract as a whole, and not specifically to
          20       the arbitration clause, must go to the arbitrator.” Buckeye Check Cashing, Inc. v.
          21       Cardegna, 546 U.S. 440, 445, 449 (2006); see also, e.g., Nitro-Lift Technologies,
          22       L.L.C. v. Howard, 568 U.S. 17, 20-21 (2012) (“[A]ttacks on the validity of the
          23       contract . . . are to be resolved ‘by the arbitrator in the first instance . . . .’” (citation
          24       omitted)).
          25              The Trustee raised this identical illegality argument in his June 2016 motion for
          26       reconsideration, and the Court squarely held that the issue of illegality must be decided
          27       by the Arbitrator, not the Court. See Dkt. 69 at 20 (“Applying the Ninth Circuit’s
          28       analysis to the present case results in the application of federal law and, as such,
                                                                   8
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 16 of 31 Page ID #:8491


               1   requires the arbitrator, not the Court, to determine the validity of the Agreement.”
               2   (emphasis added)). The Trustee agreed: “[w]here the FAA substantive law applies,
               3   the arbitrator is vested with the power to determine the legality of a contract.” Dkt. 54
               4   at 3. Ignoring the Court’s prior ruling and his own admission, the Trustee now cites to
               5   Sheppard, Mullin, Richter & Hampton, LLP v. J-M Mfg. Co., 6 Cal. 5th 59 (2018) and
               6   Loving & Evans v. Blick, 33 Cal. 2d 603 (1949), but he omits that those cases are
               7   irrelevant because they were decided under California law, not the FAA. Sheppard, 6
               8   Cal. 5th at 72 & n.2; Loving, 33 Cal. 2d at 610.9
               9           In any event, the Trustee waived the issue of illegality by failing to argue it
          10       before the Arbitrator. See, e.g., Steinmann v. ZTE Corp., 2015 WL 13546434, at *5
          11       (C.D. Cal. Dec. 11, 2015) (party may not wait to attack arbitration “on grounds not
          12       raised before the arbitrators when the result turns out to be adverse” (quoting Marino v.
          13       Writers Guild of Am., E., Inc., 992 F. 2d 1480, 1484 (9th Cir. 1993))), aff’d 692 F.
          14       App’x 493 (9th Cir. 2017); Res. & Dev. Ctr. v. EP Int’l, 182 F. Supp. 3d 556, 567
          15       (E.D. Va. 2016) (claim that the underlying contract violates public policy is “to be
          16       determined exclusively by the arbitrators” and is forfeited if not raised during
          17       arbitration (quoting Yukos Capital S.A.R.L. v. Samaraneftegaz, 592 F. App’x 8, 12 (2d
          18       Cir. 2014))).
          19               2.      The Public Policy Exception Does Not Apply And Does Not Permit
          20                       Merits Review Regardless
          21               As explained in Defendants’ Opposition to the Trustee’s Motion to Vacate, the
          22       Trustee’s public policy argument fails as a matter of law. Dkt. 94 at 11-13. To the
          23       extent a public policy exception even exists, it is very narrow. See, e.g., Aramark, 530
          24       F.3d at 823; Stead Motors of Walnut Creek v. Auto. Machinists Lodge No. 1173, 886
          25
          26        9
                        Y.G. v. Riverside Unified School Dist., 774 F. Supp. 2d 1055 (C.D. Cal. 2011), is
                        inapposite. It has nothing to do with arbitration, let alone whether the arbitrator
          27            decides issues of illegality under the FAA. Moreover, that case concerned the
                        circumstances under which parties can agree to waive a statutory right. Id. at 1064.
          28            Here, the Trustee’s illegality argument does not involve the waiver of any statutory
                        right. Id.
                                                                 9
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 17 of 31 Page ID #:8492


               1   F.2d 1200, 1211 (9th Cir. 1989). It applies only where enforcing an arbitral award
               2   “would violate 1) an ‘explicit, well defined and dominant public policy’ that 2)
               3   ‘specifically militates against the relief ordered by the arbitrator.’” Immersion Corp. v.
               4   Sony Comput. Entm’t Am. LLC, 188 F. Supp. 3d 960, 969 (N.D. Cal. 2016) (citation
               5   omitted).
               6           The Trustee cites no case applying the public policy exception to vacate an
               7   arbitration award where the factual finding was that there was no conflict of interest.
               8   There obviously is no public policy against unconflicted representations. See Stead
               9   Motors, 886 F.2d at 1211 n.11 (“[H]owever the public policy itself is established, it is
          10       the arbitrator’s award which must violate it if the public policy exception is to apply.”
          11       (emphasis in original)).
          12               The cases make clear that a court applying the public policy exception must
          13       “tak[e] the facts as found by the arbitrator.” Aramark, 530 F.3d at 823; see also United
          14       Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 45 (1987) (“The parties did not
          15       bargain for the facts to be found by a court, but by an arbitrator . . . . Nor does the fact
          16       that it is inquiring into a possible violation of public policy excuse a court for doing the
          17       arbitrator’s task.”). And here, the Trustee has not basis to challenge the Arbitrator’s
          18       factual finding that there was no conflict of interest. The Trustee’s citation of W.R.
          19       Grace & Co. v. Rubber Workers, 461 U.S. 757, 766 (1983) to suggest that public
          20       policy is decided by the courts (Dkt. 91 at 3) has nothing to do with who decides the
          21       underlying factual question. Neither W.R. Grace nor any other cited case suggests that
          22       the public policy exception is a basis to bootstrap a de novo merits review of the
          23       underlying factual finding—here, no conflict of interest.10
          24
          25
          26
                   10
                        Iowa Elec. Light & Power Co. v. Local Union 204 of Int’l Elec. Workers, 834 F.2d
          27            1424 (8th Cir. 1987) and Titan Fire Corp. v. United Steel, Paper & Forestry,
                        Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, 734 F.3d 708 (7th
          28            Cir. 2013) are inapposite for the reasons stated in Defendants’ Opposition to the
                        Trustee’s Motion to Vacate. Dkt. 94 at 12 n.4.
                                                                10
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 18 of 31 Page ID #:8493


               1         Nor is there some exception under the FAA for “self-evident” conflicts
               2   (whatever that means). Dkt. 91 at 7. Indeed, in Immersion, cited by the Trustee in his
               3   Motion to Vacate, the court rejected a similar argument that the public policy
               4   exception required de novo review of the underlying issues. Immersion, 188 F. Supp.
               5   3d at 969-70. The court explained that “confirmation by the court ‘is required even in
               6   the face of . . . misinterpretations of law’” and that de novo review “find[s] no support
               7   in Ninth Circuit precedent.” Id. at 970 (quoting French v. Merrill Lynch, Pierce,
               8   Fenner & Smith, Inc., 784 F.2d 902, 906 (9th Cir. 1986)) (omission in original); see
               9   also Int’l Bhd. Of Elec. Workers v. Niagra Mohawk Power Corp., 143 F.3d 704, 716
          10       (2d Cir. 1998) (courts are “limited to determining whether the award itself, as
          11       contrasted with the reasoning that underlies the award” violates public policy and are
          12       “not authorized to revisit . . . the reasoning”).
          13             3.     There Was No Conflict In Any Event
          14             Even if merits review were proper (it is not), there was no actual or potential
          15       conflict in O’Melveny’s joint representation of Aletheia and Eichler in the Proctor
          16       Litigation. That is because Aletheia’s and Eichler’s interests were aligned, and it was
          17       not reasonably foreseeable their interests would diverge. The Final Award and
          18       Defendants’ Opposition to the Trustee’s Motion to Vacate explain this in considerable
          19       detail. Dkt. 84-4 at 58-89; Dkt. 94 at 13-19. Ignoring this, the Trustee simply
          20       continues to misstate the applicable standard and the evidentiary record. The Trustee’s
          21       disjointed hodgepodge of arguments regarding the parties’ experts, causation,
          22       malpractice, and disgorgement were squarely rejected by the Arbitrator.
          23                    a.     Once Again, The Trustee Misstates The Applicable Standard
          24             The Trustee’s entire Opposition turns on the proposition that a per se conflict
          25       exists if the corporation and its directors/officers are jointly represented where, as here,
          26       the adverse party seeks damages for itself rather than on behalf of the corporation—
          27       i.e., a direct action rather than a derivative action. Dkt. 91 at 12, 24. None of the
          28       Trustee’s cited cases supports such a per se rule. As the Arbitrator rightly recognized,
                                                                11
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 19 of 31 Page ID #:8494


               1   virtually all of the Trustee’s cases “involved either an express derivative claim, a claim
               2   for dissolution, or both,” and “[n]one ordered disqualification where, as here, no relief
               3   was sought for the corporation.” Dkt. 81-1 at 641-42.
               4           Those cases—Gong v. RFG Oil, Inc., 166 Cal. App. 4th 209 (2008), Coldren v.
               5   Hart, King & Coldren, Inc., 239 Cal. App. 4th 237 (2015), and Havasu Lakeshore
               6   Investments, LLC v. Fleming, 217 Cal. App. 4th 770 (2013)—simply do not hold what
               7   the Trustee contends.11 The Arbitrator explained this. In Gong, “the shareholder
               8   plaintiff . . . sought dissolution of the corporation and expressly alleged damage to the
               9   corporation.” Dkt. 84-4 at 68. In Havasu, the court found “no actual conflict because,
          10       unlike Gong, the dispute did not involve a derivative claim, a dissolution claim, or
          11       their substantive equivalent.” Id. at 68-69 (citing Havasu, 217 Cal. App. 4th at 781
          12       (noting that “[t]he instant case does not involve a derivative suit (or its substantive
          13       equivalent) or an attempt by the Flemings to force dissolution of the LLC”)).12 And in
          14       Coldren, the court reversed the trial court’s order disqualifying counsel for the
          15       defendant because the plaintiff’s “lawsuit [was] not a derivative suit in any sense”:
          16               Contrary to [the plaintiff’s] assertions . . . his complaint is not a derivative
                           action. [The plaintiff] has made direct claims against [the company] and
          17
                           seeks $8 million in damages from [the company]. If he prevails, the
          18               damages will not go to the benefit of [the company]; quite to the contrary,
                           [the company] will have to pay the damages to [the plaintiff].
          19
                   Coldren, 239 Cal. App. 4th at 246-47, 251-52. Here, too, as the Arbitrator’s factual
          20
                   findings made clear, Proctor asserted exclusively direct, not derivative claims against
          21
                   Aletheia and sought millions in damages from Aletheia. Dkt. 84-4 at 72-73. If
          22
                   Proctor prevailed, the damages would not have gone to Aletheia; rather, Aletheia
          23
          24
                   11
          25            In re AWTR Liquidation Inc., 548 B.R. 300, 318-20 (Bankr. C.D. Cal. 2016) is
                        irrelevant; it concerned the business judgment rule.
          26       12
                        Indeed, Havasu expressly rejected the “proposition” that “an attorney may never
          27            jointly represent an entity and its management against a nonmanaging minority
                        member,” noting that such a “notion is contrary to rule 3-600(E).” Havasu, 217
          28            Cal. App. 4th at 781-82.

                                                                 12
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 20 of 31 Page ID #:8495


               1   would have paid the damages to Proctor. Id. at 72-76, 124.13
               2                 b.     Professor Marshall Articulated The Correct Standard
               3           Professor Lawrence Marshall of Stanford Law School testified that in any joint
               4   representation, there are three possible and fundamentally distinct conflict scenarios:
               5   an actual conflict, a potential conflict, and a hypothetical conflict. Dkt. 85-4 at 1965-
               6   66, 1968 (Tr. 2628:6-2630:12, 2637:25-2639:13). An actual conflict exists only if the
               7   clients’ goals with respect to the engagement diverge. A potential conflict exists only
               8   if it is reasonably foreseeable that the clients’ interests with respect to the engagement
               9   will diverge in the future. Id. at 1966-67, 1992, 1996 (Tr. 2629:22-2630:12; 2635:22-
          10       2636:4; 2733:25-2734:6; 2750:2-8). But “‘[p]otential’ doesn’t mean conceivable,
          11       theoretically, hypothetically possible.” Id. at 1966 (Tr. 2629:3-4). Accordingly, “a
          12       mere hypothetical conflict is insufficient”; there must be a “reasonable likelihood an
          13       actual conflict will arise.” Havasu, 217 Cal. App. 4th at 779 (emphasis in original,
          14       quotations omitted); see also Centex Homes v. St. Paul Fire & Marine Ins. Co., 19 Cal.
          15       App. 5th 789 (2018) (same); Coldren, 239 Cal. App. 4th at 247-48 (same).
          16               Importantly, the attorney undertaking the joint representation must “exercise
          17       common sense . . . and judgment” in determining whether there is an actual, potential,
          18       or merely a hypothetical conflict. Dkt. 85-4 at 1966-67 (Tr. 2631:24-2632:8, 2636:22-
          19       25).
          20                     c.     Under The Correct Standard, There Was No Conflict
          21               Applying the correct legal framework, the evidence was overwhelming that
          22       there was no actual or potential conflict.
          23               First, Aletheia and Eichler shared a common interest in defeating Proctor’s
          24
          25       13
                        The Trustee falsely claims that Exhibit 29 shows that “the gravamen of the
                        allegations . . . created an obvious conflict.” Dkt. 91 at 2 n.3. That is nothing more
          26            than an improper attempt to re-weigh the evidence; Exhibit 29 says nothing about a
                        conflict of interest. Instead, as Defendants’ standard of care expert, John Spiegel,
          27            explained, this document demonstrates the type of “red team” thinking “you want
                        lawyers on your team to be doing” (i.e., considering “what arguments you should
          28            anticipate from the other side and how you’re going to deal with them”). Dkt. 85-4
                        at 1730-31 (Tr. 2163:12-2164:9; 2166:25-2167:9).
                                                                 13
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 21 of 31 Page ID #:8496


               1   claims. Proctor was asserting direct claims (not derivative claims) against Aletheia
               2   and the individual defendants (including Eichler), based on contractual and other rights
               3   unique to Proctor, and was seeking to recover millions of dollars from Aletheia, not
               4   for Aletheia. Indeed, Proctor repeatedly disavowed having brought derivative claims.
               5   See Dkt. 85-1 at 34 ¶ 49, 94 ¶ 3, 216 ¶ 58, 310 ¶ 82; Dkt. 94-5 at 2, 6, 12-14; Dkt. 94-6
               6   at 3-5. Thus, as Professor Marshall testified, there was a “perfect alignment of interest
               7   where both Aletheia and the individual defendants had a common desire to defeat the
               8   litigation – or to resolve the litigation . . . as inexpensively as possible.” Dkt. 85-4 at
               9   1968 (Tr. 2638:11-2639:4).
          10               Second, there was no potential conflict because, even if Aletheia had theoretical
          11       claims against Eichler for purportedly excessive compensation, there was no
          12       reasonably foreseeable scenario under which Aletheia would have asserted them
          13       (1) while the Proctor Litigation and the SEC investigation were pending, and (2) given
          14       Eichler’s centrality to the company.14 All of the witnesses agreed on this point. Dkt.
          15       84-4 at 74, 76-79. As John Spiegel, Defendants’ standard of care expert, explained, no
          16       reasonable practitioner experienced in the field “would ever contemplate or
          17       recommend” asserting a claim against Eichler under such circumstances because doing
          18       so would have “devastating consequences” for Aletheia. Dkt. 85-3 at 1672 (Tr.
          19       2070:8-23).15
          20
                   14
          21            The Trustee claims that the theoretical possibility that Aletheia could have asserted
                        the “adverse domination” doctrine to toll the statute of limitations on hypothetical
          22            claims against Eichler created a conflict of interest in the Proctor Litigation. Not
                        so. As the Arbitrator found, it was not reasonably foreseeable that Eichler’s and
          23            Aletheia’s interests would have diverged in the Proctor Litigation because they had
                        a common interest in defeating Proctor’s claims. Dkt. 84-4 at 73-80. Thus, there is
          24            no reasonably foreseeable scenario under which Aletheia would have had occasion
                        to invoke the adverse domination doctrine. In any event, if the Trustee genuinely
          25            believed the doctrine were applicable, he could have invoked it instead of alleging
                        that the statute of limitations barred any claims against Eichler. See Dkt. 84-3
          26            ¶ 100(a).
                   15
          27            The Trustee selectively quotes testimony from Spiegel for the false proposition that
                        he “admitted that Aletheia had an interest in investigating the claims.” Dkt. 91 at
          28            14. But as the complete transcript shows, Spiegel’s answer was based on a

                                                                14
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 22 of 31 Page ID #:8497


               1           Professor Marshall similarly opined there was not conflict where the interests of
               2   Aletheia and Eichler “were aligned and stayed aligned” throughout the Proctor
               3   Litigation. Dkt. 85-4 at 1968 (Tr. 2637:17-2638:10). He explained that it was not
               4   reasonably foreseeable that Aletheia and Eichler would turn on one another in the
               5   litigation because doing so would have been “devastating” in terms of the Proctor
               6   Litigation and Aletheia’s own survival. Id. (Tr. 2639:5-2640:22).16
               7                  d.    The Barnes/Lee Demurrer Is Irrelevant
               8           The Trustee falsely claims that O’Melveny “repeated[ly] admi[tted] that
               9   [Proctor’s] fiduciary duty claim was ‘derivative in nature,’” citing a demurrer that
          10       O’Melveny filed in the Proctor Litigation. Dkt. 91 at 13. But as the Arbitrator
          11       explained, neither the demurrer nor Judge Lefkowitz’s ruling states that Proctor’s
          12       claims were derivative or “derivative in nature.” Dkt. 84-4 at 69-72. In fact,
          13       O’Melveny demurred to Proctor’s breach of fiduciary duty claim against Barnes and
          14       Lee “on the ground that Proctor sought only direct relief through allegations that could
          15       only be, but were not, pursued derivatively.” Id. at 69-70 (emphasis in original). As
          16       the Arbitrator put it, “O’Melveny argued that [Proctor’s] allegations could only
          17       support a derivative claim, but that Proctor had not pursued such a claim in name or
          18       substance and had in fact disclaimed any intent to seek a recovery for Aletheia,”
          19       rendering its claim defective. Id. at 70 (emphasis omitted). Similarly, Judge
          20       Lefkowitz based her ruling on Proctor’s unequivocal assertions that it was seeking to
          21
          22            hypothetical and in no way suggested that there was an actual conflict in the joint
                        representation in the Proctor Litigation. Dkt. 85-4 at 1759 (Tr. 2277:19-2278:19).
          23            Moreover, the Trustee neglects to note that, as even his own expert conceded, the
                        alleged excessive compensation had ended before O’Melveny began representing
          24            Aletheia. Dkt. 85-3 at 1576 (Tr. 1965:4-9).
                   16
          25            The Trustee falsely claims O’Melveny acted with intentional indifference because it
                        incorrectly filled out a conflicts check form and did not follow its own internal
          26            guidelines. Dkt. 91 at 16. As the Arbitrator explained, “this argument is beside the
                        point. . . . This is not a case where the alleged conflict arose because of a failure to
          27            identify a prior representation or client.” Dkt. 84-4 at 32. The relevant issue “is
                        whether O’Melveny correctly conducted a conflicts analysis,” and it did. Id. at 32-
          28            33.

                                                                15
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 23 of 31 Page ID #:8498


               1   vindicate “‘particularized rights separate from the body of shareholders or the
               2   corporation.’” Id. at 71-72 (emphasis in original) (quoting Ex. 210 (Supp. Rosen
               3   Decl., ¶ 4, Ex. 3)). Thus, as the Arbitrator explained, O’Melveny’s demurrer and
               4   Judge Lefkowitz’s ruling were “entirely consistent” with Defendants’ arguments that
               5   “Proctor’s claims were . . . neither derivative nor derivative in nature.” Id. at 72.17
               6                 e.     Professor Marshall’s Opinions Were Admissible And Directly
               7                        Relevant To The Trustee’s Claims
               8           The Trustee’s suggestion that the Arbitrator erred in admitting his expert
               9   testimony is both wrong and not subject to review here. Dkt. 91 at 20.
          10               First, Professor Marshall is obviously qualified. While the Trustee now claims
          11       that Professor Marshall is “not an ‘expert’ at all” (Dkt. 91 at 20 & n.15), he did not
          12       challenge Professor Marshall’s qualifications in the Arbitration—nor could he.
          13       Professor Marshall is one of the country’s leading experts in the field of legal ethics
          14       and professional responsibility. He has taught at Stanford Law School since 2005. See
          15       Supp. Rosen Decl., ¶ 6, Ex. 5 at C.1.18 Before that, he taught at Northwestern
          16       University Pritzker School of Law for nearly two decades. Id. at C.1-.2.
          17               Second, Professor Marshall’s opinions were directly relevant to the Trustee’s
          18       allegation that an actual or potential conflict of interest existed because Defendants
          19       jointly represented Aletheia and Eichler in the Proctor Litigation. As the Arbitrator
          20       explained, “expert testimony is permitted on complex questions relating to an
          21       attorney’s duties under the Rules of Professional Conduct.” Dkt. 81-1 at 363 n.1.19
          22
                   17
          23            Moreover, O’Melveny’s arguments in the demurrer are not “admissions.” See
                        Loube v. Loube, 64 Cal. App. 4th 421, 428 (1998) (rejecting “the proposition that
          24            the position taken by attorneys on behalf of their clients somehow becomes binding
                        on the attorneys when later sued”).
          25       18
                        The Trustee failed to include in his evidentiary submission Defendants’ omnibus
          26            opposition to the Trustee’s five motions in limine seeking to exclude all of
                        Defendants’ experts. Supp. Rosen Decl., ¶ 7, Ex. 6.
          27       19
                        See also Stanley v. Richmond, 35 Cal. App. 4th 1070, 1087 (1995) (expert
          28            testimony “admissible to establish the duty and breach elements of a cause of action

                                                               16
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 24 of 31 Page ID #:8499


               1   Indeed, the Trustee even offered his own ethics expert, Robert Kehr, to opine on the
               2   very same topic.20 Dkt. 84-4 at 84.
               3           Third, the FAA does not permit courts to “review de novo the arbitrators’
               4   discovery and evidentiary rulings.” Arbitration between Lemoine Skinner III v.
               5   Donaldson, Lufkin & Jenrette Sec. Corp., 2003 WL 23174478, at *5 (N.D. Cal. Dec.
               6   29, 2003). As the Ninth Circuit has recognized, “[a]rbitrators enjoy wide discretion to
               7   require the exchange of evidence, and to admit or exclude evidence, how and when
               8   they see fit.” U.S. Life Ins. Co. v. Super. Nat’l Ins. Co., 591 F.3d 1167, 1175 (9th Cir.
               9   2010) (internal quotations omitted); see also Bamberger Rosenheim, Ltd. v. OA
          10       Development, Inc., 2016 WL 9776588, at *7-8 (N.D. Ga. Aug. 24, 2016) (denying
          11       motion to vacate based on the arbitrator’s failure to exclude testimony and noting that
          12       “the arbitrator has great flexibility and the courts should not review the legal adequacy
          13       of his rulings” and “courts across this country refuse to meddle in the evidentiary
          14       rulings and credibility determinations of Arbitrators”).21
          15
                        for breach of fiduciary duty”); In re Marriage of Friedman, 100 Cal. App. 4th 65,
          16            73 (2002) (“[E]xpert opinion testimony was properly received to establish the
                        duties owed by [the law firm].”); 4 Ronald E. Mallen, Legal Malpractice (2018 ed.)
          17            § 37:124 (“Multiple representation and conflicting interests can present complex
                        issues” to be informed by “[e]xpert testimony”; “[t]he analysis of a rule’s
          18            application, in general, and to the particular conduct, requires the testimony of
                        expert witnesses.”); Rest. (Third) of the Law Governing Lawyers § 52 (“[A]
          19            plaintiff alleging . . . breach of fiduciary duty ordinarily must introduce expert
                        testimony.”).
          20       20
                        The Trustee’s Opposition ignores the Arbitrator’s finding that Kehr’s opinions
          21            lacked credibility and were contrary to law. Dkt. 84-4 at 84-88. Indeed, the
                        Arbitrator noted that Kehr lacked any relevant litigation experience. Id. (finding,
          22            inter alia, that Kehr’s opinion “reflects his lack of any substantial or recent
                        litigation experience”). Similarly, the Trustee’s suggestion that Kehr was testifying
          23            as a standard of care expert is completely false. (Dkt. 91 at 20.) Kehr did not
                        testify as a standard of care expert; nor could he as he does not have any relevant
          24            litigation experience.
                   21
          25            The Trustee’s attack on Defendants’ standard of care expert, John Spiegel, is also
                        meritless. Dkt. 91 at 21-22. The Trustee does not (and cannot) challenge Spiegel’s
          26            qualifications to testify as a standard of care expert. Supp. Rosen Decl., ¶ 6; Ex. 5
                        at E.1. Instead, he claims that Spiegel’s opinion was a “back-door ethics opinion.”
          27            Dkt. 91 at 21. Not so. Spiegel testified about the standard of care applicable to
                        practitioners in the field of complex civil litigation. See Supp. Rosen Decl., ¶ 7, Ex.
          28            6 at 16-21. Moreover, the Trustee mischaracterizes State Compensation Ins Fund v.

                                                                17
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 25 of 31 Page ID #:8500


               1                 f.     The Trustee Failed To Prove Causation
               2           To prevail on his claims for legal malpractice and breach of fiduciary duty, the
               3   Trustee had to prove that Defendants’ actions or omissions caused Aletheia’s alleged
               4   injuries. See, e.g., Vaxiion Therapeutics, Inc. v. Foley & Lardner LLP, 593 F. Supp.
               5   2d 1153, 1164 (S.D. Cal. 2008); Slovensky v. Friedman, 142 Cal. App. 4th 1518, 1533
               6   (2006); Stanley v. Richmond, 35 Cal. App. 4th 1070, 1086 (1995).
               7           The Trustee does not dispute that to prevail on his legal malpractice claim, he
               8   had to prove that “but for [O’Melveny’s] alleged malpractice,” Aletheia “would have
               9   obtained a more favorable result.” Viner v. Sweet, 30 Cal. 4th 1232, 1244 (2003).
          10       Rather, he argues that the “substantial factor” test, not the “but for” test, applies to his
          11       breach of fiduciary duty claim. Dkt. 91 at 16-17 & n.10. But as the Arbitrator
          12       explained (correctly, as discussed infra), the substantial factor test “does not replace,
          13       but rather subsumes, the ‘but for’ test of causation.” Dkt. 84-4 at 90. Thus, to prevail
          14       on his breach of fiduciary duty claim, the Trustee also had to prove that “had
          15       [O’Melveny] disclosed the alleged conflict, [Aletheia] would have received a more
          16       favorable result.” Blecher & Collins, PC v. Nw. Airlines, Inc., 858 F. Supp. 1442,
          17       1457 (C.D. Cal. 1994).22
          18               The Trustee utterly failed to carry his burden. As the Arbitrator held, “[e]ven if
          19       the Trustee had met his burden of showing either professional negligence or breach of
          20       fiduciary duty, his claim would fail because he has not proved that anything
          21       O’Melveny did or failed to do caused damage to Aletheia.” Dkt. 84-4 at 89.
          22               First, the Trustee offered no evidence that “unconflicted” counsel would have
          23
          24            Drobot, 192 F. Supp. 3d 1080 (C.D. Cal. 2016). Spiegel was neither the expert
                        whose opinion was rejected nor the counsel who was disqualified. See, e.g., Dkt.
          25            92 at 48 n.2. In any event, the Arbitrator’s evidentiary ruling allowing Spiegel to
                        testify provides no basis to vacate the Final Award.
          26
                   22
                        The Trustee does not cite a single case supporting his suggestion that the relevant
          27            inquiry is whether “Aletheia would have likely prevailed” had it brought claims
                        against Eichler. Dkt. 91 at 17. Regardless, the Trustee made no showing that
          28            Aletheia would have brought such claims—let alone that it would have won and
                        been able to collect on any judgment.
                                                                18
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 26 of 31 Page ID #:8501


               1   done anything differently than Defendants did. For example, the Trustee offered no
               2   testimony from anyone with complex civil litigation experience to controvert Spiegel’s
               3   opinion that a competent practitioner would not have recommended bringing an
               4   excessive compensation suit, investigating such claims, or seeking a tolling agreement
               5   while the Proctor Litigation and the SEC investigation were pending. Dkt. 85-3 at
               6   1675-77 (Tr. 2081:6-2082:9, 2083:14-2086:17, 2086:20-2090:1).
               7           Second, the Trustee introduced no evidence that, “properly” advised, Aletheia
               8   would have done anything differently. No witness offered such testimony. On the
               9   contrary, multiple witnesses (including Spiegel, Metzger, Aronson, and deNeve)
          10       testified that Aletheia would not have done so because of the devastating consequences
          11       to Aletheia. Indeed, deNeve testified that, when he advised Aletheia’s Board and
          12       senior management about potential claims against Eichler, there was no interest in
          13       pursuing them. Dkt. 85-3 at 1382-83 (Tr. 1462:7-1463:12, 1465:4-15); see also id. at
          14       1378-79 (Tr. 1448:1-1449:21). Even Peikin, who knew of the alleged excessive
          15       compensation allegations and was hostile to Defendants and Eichler, admitted that he
          16       did not file a derivative action against Eichler because it would have harmed Aletheia.
          17       Id. at 784-85 (Tr. 244:20-245:10).23 Further, as the Arbitrator found, the Trustee’s
          18       own experts (Kehr and Wertlieb) offered the Trustee “no help” on this issue. Dkt. 84-4
          19       at 92-93.
          20               Third, there was no evidence that Aletheia could have done anything differently.
          21       At all relevant times, Eichler was the majority shareholder and CEO. Claimant
          22       presented no evidence he would have voted against his own interests.
          23               Fourth, the Trustee offered no evidence that Eichler would have voluntarily paid
          24       back any portion of the allegedly excessive compensation if he had been asked. The
          25
          26       23
                        The Trustee claims the Arbitrator “bypass[ed] and ignore[d] evidence” by focusing
                        on whether Aletheia “would have sought” return of any money. Dkt. 91 at 16-19.
          27            The Arbitrator did no such thing. After an exhaustive review of the evidence, he
                        found that the Trustee failed to prove causation for multiple, independent reasons.
          28            Dkt. 84-4 at 92-94. In any event, the Trustee’s argument is precisely the type of
                        merits review that the FAA prohibits.
                                                                19
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 27 of 31 Page ID #:8502


               1   Trustee did not even call Eichler as a witness even though he was under the Trustee’s
               2   control. Supp. Rosen Decl., ¶ 8, Ex. 7 at Settlement Agreement ¶ 5. Similarly, while
               3   the Trustee erroneously claims that the Arbitrator purportedly failed to decide whether
               4   Aletheia would have likely prevailed on a hypothetical claim (Dkt. 91 at 17), in fact
               5   the Arbitrator found that “the Trustee offered no evidence” for that point. Dkt. 84-4 at
               6   80-81.24
               7           Simply put, as the Arbitrator concluded,
               8           [the Trustee] offer[ed] no evidence of how an attorney representing only
                           Aletheia would have achieved a more favorable result in any of the
               9
                           matters for which O’Melveny was retained. The Trustee presented neither
          10               witnesses nor documentation to show that such an attorney would have
                           offered different advice to Aletheia, pursued a different course of action
          11
                           on behalf of Aletheia . . . , that Aletheia would have agreed to such a
          12               course of action, or that a different course of action would have achieved a
                           better outcome in any respect, including recouping compensation paid to
          13
                           Eichler and Peikin.
          14
                   Dkt. 84-4 at 92.25
          15
                                 g.     The Trustee’s Arguments Regarding Malpractice And
          16
                                        Disgorgement Are Irrelevant And Wrong
          17
                           While the Trustee now claims he was not alleging “garden variety malpractice”
          18
                   and that the Arbitrator erred by “focus[ing] on whether Defendants breached their duty
          19
                   of care,” Dkt. 91 at 9, the record proves otherwise. In his interrogatory responses, the
          20
          21
                   24
                        The Trustee falsely claims that it was “[u]ndisputed that [Eichler’s and Peikin’s]
          22            compensation exceeded caps” in the Side Letter Agreement and Board resolution.
                        Dkt. 91 at 19. In fact, the Arbitrator expressly found that Aletheia had a viable
          23            claim that the Side Letter Agreement was fraudulently induced and should be
                        rescinded. Dkt. 84-4 at 44-51. Moreover, the Board resolution was void ab initio.
          24            Dkt. 94-10 at 32-33.
          25       25
                        In his closing brief, the Trustee admitted that he “is not asserting that O’Melveny
                        should have obtained a better result in the Proctor Litigation, or in the SEC
          26            Investigation, or in the corporate and operational advice matters O’Melveny
                        performed on behalf of Aletheia.” Supp. Rosen Decl., ¶ 9, Ex. 8 at 48. This
          27            admission alone was fatal to his claims. See, e.g., Lazy Acres Market, Inc. v. Tseng,
                        152 Cal. App. 4th 1431, 1437 (2007) (affirming dismissal of breach of fiduciary
          28            claim where the “complaint does not suggest how [plaintiff] could have achieved a
                        better result . . . but for [defendant’s] breach of duty”).
                                                                   20
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 28 of 31 Page ID #:8503


               1   Trustee alleged 67 breaches of the duty of care, including that O’Melveny caused
               2   Aletheia to assert a fraud claim against Proctor “despite the claim’s lack of merit,”
               3   caused Aletheia to assert a claim for rescission “which was legally defective,” and “in
               4   all material respects, failed to properly manage the Proctor Litigation.” Dkt. 81-1 at
               5   565-68 (Nos. 7, 13, and 24); see also, e.g., Supp. Rosen Decl., ¶ 5, Ex. 4 at 25:16-18
               6   (Trustee’s counsel arguing that O’Melveny “caus[e]d Aletheia to file a meritless fraud
               7   claim against Proctor, which sought a frivolous remedy of partial rescission”).
               8           Amazingly, despite these claims, the Trustee failed to present a standard of care
               9   expert, a failure that the Arbitrator found independently dispositive. Dkt. 84-4 at 31-
          10       32.26 Nonetheless, the Arbitrator conducted a thorough examination of the record and
          11       the applicable case law and concluded that Defendants’ conduct satisfied the standard
          12       of care. Dkt. 84-4 at 32-58. There is no basis for reviewing—much less vacating—
          13       that determination here.
          14               The Trustee’s disgorgement argument is also irrelevant and wrong. Dkt. 91 at
          15       11-12. Even if the Trustee had proven a conflict (he did not), determining whether
          16       disgorgement is appropriate requires a detailed examination and weighing of the facts
          17       and circumstances. Sheppard, 6 Cal. 5th at 89 (rejecting a bright-line rule and
          18       identifying factors courts must consider). None of those factors supports disgorgement
          19       here. See Dkt. 94-10 at 45-47; Dkt. 94-11 at 25. The Trustee also incorrectly suggests
          20       that the burden was on O’Melveny to show that disgorgement is not warranted. Dkt.
          21       91 at 12. On the contrary, unlike Sheppard, this is not a quantum meruit case in which
          22       O’Melveny is seeking to recover fees. Sheppard, 6 Cal. at 88.
          23       B.      The Final Award Does Not “Manifestly Disregard” The Law
          24               “Manifest disregard of the law means something more than just an error in the
          25       law or a failure on the part of the arbitrators to understand or apply the law.” Lagstein
          26       v. Certain Underwriters at Lloyd’s, London, 607 F.3d 634, 641 (9th Cir. 2010)
          27
          28       26
                        The Trustee previously conceded that “the duty of care . . . will require expert
                        testimony.” Dkt. 81-1 at 564.
                                                              21
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 29 of 31 Page ID #:8504


               1   (internal quotations omitted). “The risk that arbitrators may construe the governing
               2   law imperfectly . . . or may make errors with respect to the evidence . . . is a risk that
               3   every party to arbitration assumes.” Kyocera, 341 F.3d at 1003. To establish manifest
               4   disregard, the Trustee must show that the arbitrator understood and correctly stated the
               5   law, and then disregarded it. Collins, 505 F.3d at 879.
               6           The Trustee has made no such showing.27 He argues only that the Arbitrator
               7   “misstate[d]” the test for causation for breach of fiduciary duty. Dkt. 91 at 17 n.10.
               8   Specifically, he contends that the “correct” test is the “substantial factor, not ‘but for,’
               9   causation,” and that under this test the purportedly “correct focus” is on Aletheia’s
          10       supposed “lost rights with respect to claims against Eichler and Peikin that could have
          11       been brought successfully.” Id. But leaving aside that this argument fails to meet the
          12       “manifest disregard” test even if the Trustee were right, the Arbitrator correctly
          13       rejected the Trustee’s argument, which was based entirely on Knutson v. Foster, 25
          14       Cal. App. 5th 1075 (2018). As the Arbitrator explained, the “loose language” in
          15       Knutson on which the Trustee relied “cannot be interpreted as establishing different
          16       causal standards for [professional] negligence . . . and breach of fiduciary duty,” and
          17       any such interpretation would be “directly contrary to California law.” Dkt. 84-4 at 90
          18       n.31.28
          19               Regardless, a “misinterpretation, misstatement or misapplication of the law”
          20
          21
                   27
                        To the extent that the Trustee is claiming that the Arbitrator disregarded the law in
          22            finding no conflict, his argument fails for the reasons set forth above and in
                        Defendants’ Opposition to the Trustee’s Motion to Vacate. Dkt. 94 at 19-20; see
          23            also id. at 13-19.
          24       28
                        In addition, to the extent Knutson can be interpreted as purporting to state a
                        different causation standard, it is a recently published and rarely cited case that
          25            would be inconsistent with California Supreme Court precedent and since-
                        published California Court of Appeal precedent. See Rutherford v. Owens-Illinois,
          26            Inc., 16 Cal. 4th 953, 969 (1997) (holding that the substantial factor test
                        “subsumes” the but-for test); Mitchell v. Gonzales, 54 Cal. 3d 1041, 1052 (1991)
          27            (same); San Diego Gas & Elec. Co. v. San Diego Reg’l Water Quality Control Bd.,
                        36 Cal. App. 5th 427, 436 (2019) (same). It is thus not “well defined, explicitly,
          28            and clearly applicable” law. Carter v. Health Net of Cal., Inc., 374 F.3d 830, 838
                        (9th Cir. 2004) (citation omitted).
                                                                  22
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 30 of 31 Page ID #:8505


               1   does not suffice to establish manifest disregard. Montes v. Shearson Lehman Bros.,
               2   Inc., 128 F.3d 1456, 1461-62 (11th Cir. 1997). “An arbitration board that incorrectly
               3   interprets the law has not manifestly disregarded it. It has simply made a legal
               4   mistake.” Id. at 1461. And it is well-established that “interpretations of the law by the
               5   arbitrators . . . are not subject . . . to judicial review for error in interpretation.”
               6   Shearson/American Express Inc. v. McMahon, 482 U.S. 220, 231 (1987) (quoting
               7   Wilko v. Swan, 346 U.S. 427, 436-37 (1953)).
               8          At bottom, the Trustee simply disagrees with the Arbitrator’s conclusion that the
               9   same causation standard applies in both professional negligence and breach of
          10       fiduciary duty claims. Dkt. 84-4 at 89-92 & n.31. But mere “disagreement . . . is not a
          11       proper basis on which to vacate an arbitration award.” Anoruo v. Tenet HealthSystem
          12       Hahnemann, 697 F. App’x 110, 112 (3d Cir. 2017). Courts are “not at liberty to set
          13       aside an arbitration panel’s award because of an arguable difference regarding the
          14       meaning or applicability of laws urged upon it.” Merrill Lynch, et al. v. Bobker, 808
          15       F.2d 930, 933-34 (2d Cir. 1986).
          16       C.     The Final Award Is Not “Completely Irrational”
          17              The Trustee does not and cannot argue that the Final Award is “completely
          18       irrational.” That exception is “extremely narrow and is satisfied only ‘where [the
          19       arbitrator’s decision] fails to draw its essence from the [arbitration] agreement.’”
          20       Bosack, 586 F.3d at 1106 (quoting Comedy Club, 553 F.3d at 1288) (first alteration in
          21       original). The Trustee does not even try to satisfy this test.
          22       D.     The Final Award Is Not The Product Of “Evident Partiality”
          23              Defendants’ Opposition to the Trustee’s Motion to Vacate explains in detail why
          24       the Trustee’s actual bias arguments are without merit. Dkt. 94 at 21-25. The Trustee’s
          25       Opposition advances no new arguments to support his claim of actual bias. Instead,
          26       the Trustee fixates on the Arbitrator’s order denying the Trustee’s first summary
          27       judgment motion. See Dkt. 91 at 23-25 (arguing that the Arbitrator “refused to apply
          28       black letter” law and “concocted from whole cloth a conflicts standard”). But the
                                                                  23
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
         Case 2:14-cv-08725-CAS-AGR Document 95 Filed 10/07/19 Page 31 of 31 Page ID #:8506


               1   Trustee’s arguments are inaccurate and irrelevant. As demonstrated supra and in
               2   Defendants’ Opposition to the Trustee’s Motion to Vacate, Dkt. 94 at 13-19, the
               3   Arbitrator properly stated and applied the law. In any event, mere disagreement with
               4   an arbitrator’s ruling does not establish actual bias. Kinney, 756 F.2d at 745-46 (“Even
               5   repeated rulings against one party to the arbitration will not establish bias absent some
               6   evidence of improper motivation.”); Carlini Enterps. v. Paul Yaffe Design, Inc., 2016
               7   WL 4374940, at *3 (C.D. Cal. Aug. 12, 2016) (“Substantive conclusions in an
               8   arbitration award are insufficient to demonstrate evident partiality.”); James Dickey,
               9   Inc. v. Alterra Am. Ins., 2017 WL 3013405, at *5 (C.D. Cal. July 14, 2017) (rejecting
          10       evident partiality claim because arbitrator’s “decision to deny the continuance was
          11       reasonable and does not amount to bias”).29
          12                                        IV.    CONCLUSION
          13               For all of the foregoing reasons, Defendants request that the Court grant
          14       Defendants’ Motion to Confirm (as well as deny the Trustee’s Motion to Vacate). The
          15       Court should then set a status conference to discuss next steps, including the
          16       applicability of the Arbitrator’s factual findings to the remaining core claims that have
          17       been stayed. See Dkt. 84 at 11-12.
          18       Dated: October 7, 2019                  GIBSON, DUNN & CRUTCHER LLP
          19
          20                                               By: /s/ Kevin S. Rosen
                                                                            Kevin S. Rosen
          21
                                                           Attorneys for Defendants O’MELVENY &
          22                                               MYERS LLP, STEVEN J. OLSON, and J.
                                                           JORGE DENEVE
          23
          24
          25
          26       29
                        The Trustee claims that the Arbitrator supposedly “emphasized . . . his partiality”
                        by showing “disdain” for the Trustee. Dkt. 91 at 23-24. But the quote cited by the
          27            Trustee in no way shows disdain, let alone evident partiality. The Arbitrator merely
                        noted that “[i]n his search for assets to pay this and other claims, the Trustee
          28            targeted O’Melveny.” Dkt. 81-1 at 359. This is completely accurate: the Trustee
                        settled (collusively) with Proctor (see Dkt. 81-1 at 701) and sued O’Melveny.
                                                                  24
Gibson, Dunn &
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER CONFIRMING ARBITRAL AWARD
Crutcher LLP
                              PURSUANT TO § 1 ET SEQ. OF THE FEDERAL ARBITRATION ACT
